DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been presented for examination.

Priority
	Acknowledgement is made to Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 12/27/2021 & 6/8/2022.  The information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (US 2006/0016867 A1), hereinafter Tani.
	Regarding claim 1, Tani discloses a label issuing apparatus (5 – label issuing apparatus) [0046], comprising: 
a storage unit (124 – storage unit) configured to store a plurality of pieces of product information regarding a product [0080, 0081, 0197, 0198, & 0207]; 
a print control unit configured to generate print data defining that a barcode (44), in which at least one piece of the product information stored in the storage unit is encoded, and a digital watermark, in which at least one piece of the product information encoded as the barcode is embedded, are arranged on one product label and the barcode and the digital watermark are arranged at different positions on the one product label [0118-0121, 0132-0135, & Figs. 4(A) & 4(B)]; and 
a label issuing unit configured to issue the product label on which the barcode and the digital watermark are displayed at different positions by printing information based on the print data on a label [0132-0135 & Figs. 4(A) & 4(B)].
Regarding claim 2, Tani discloses the label issuing apparatus according to claim 1, wherein the product information encoded as the barcode and the product information embedded as the digital watermark are the same [0128 & 0134].  
Regarding claim 14, Tani discloses a label reading apparatus, comprising: 
a reading unit (50 – portable phone) configured to read the product label issued from the label issuing apparatus according to claim 1 [0154, 0159, 160, 0164]; and 
a reading control unit configured to decode read information [0156 & 0157], 
wherein the reading means reads both the barcode and the digital watermark printed on the product label, and when it is determined that at least one of the barcode and the digital watermark read by the reading means is decodable, the reading control unit determines that information decoded from at least one of the barcode and the digital watermark is the product information regarding the product [0134, 0135, & 0164].  
	Regarding claim 15, Tani discloses a label reading apparatus, comprising: 
a reading unit (50 – portable phone) configured to read the product label issued from the label issuing apparatus according to claim 3 [0154, 0159, 160, 0164]; and 
a reading control unit configured to decode read information [0156 & 0157], 
wherein the reading means reads both the barcode and the digital watermark printed on the product label, and when it is determined that at least one of the barcode and the digital watermark read by the reading means is decodable, the reading control unit determines that information decoded from at least one of the barcode and the digital watermark is the product information regarding the product [0134, 0135, & 0164].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Takagi (US 2005/0286088 A1).
With respect to claims 3-13, the teachings of Tani have been discussed above.
Tani discloses the printing of a label which includes a barcode and a digital watermark [0132-0135 & Figs. 4(A) & 4(B)], but is silent with respect to explicitly disclosing details regarding alternative watermark and barcode locations, arrangements, margin and/or overlap conditions, as recited in claims 3-13.  
Takagi teaches, regarding claims 3-13, details regarding alternative watermark and barcode locations, arrangements, margin and/or overlap conditions based upon desired user preferences, appearance, and/or layout [0127, 0128, 0131-0134, 0145-0148, 0152-0155, & Figs. 6A-10].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the printing features of Takagi within the system of Tani for at least the benefit of providing for efficient printing control that prevents the loss of readability and visual appeal that can be caused by superimposed printing [0008].

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876